Exhibit 10.42

 

KMG CHEMICALS, INC.

 

EXECUTIVE SEVERANCE PLAN

 

 

(EFFECTIVE AS OF OCTOBER 10, 2008)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

PAGE

 

 

 

SECTION I BACKGROUND AND PURPOSE

1

SECTION II DEFINITIONS

1

2.1

“Base Salary”

1

2.2

“Cause”

2

2.3

“Change of Control”

2

2.4

“Company”

4

2.5

“Comparable Offer of Employment”

4

2.6

“Compensation Committee”

4

2.7

“Eligible Employee”

4

2.8

“ERISA”

5

2.9

“Exchange Act”

5

2.10

“Good Reason”

5

2.11

“Internal Revenue Code”

5

2.12

“Participation Level”

6

2.13

“Plan”

6

2.14

“Poor Performance”

6

2.15

“Qualifying Termination”

6

2.16

“Release Form”

6

2.17

“Severance Benefits”

6

SECTION III ELIGIBILITY

6

3.1

Eligibility

6

3.2

Release Form

7

3.3

Termination of Eligibility for Severance Benefits

7

SECTION IV SEVERANCE BENEFITS

7

4.1

General

7

4.2

Severance Benefits

8

4.3

Equity Compensation Benefit

9

4.4

Section 409A

10

4.5

Section 280G

10

SECTION V FUNDING

11

SECTION VI CLAIMS PROCEDURE

11

6.1

Filing and Initial Determination of Claim

11

6.2

Duty of Compensation Committee Upon Denial of Claim

11

6.3

Request for Review of Claim Denial

11

6.4

Decision on Review of Denial

12

SECTION VII ADMINISTRATION OF THE PLAN

12

7.1

Responsibilities

12

7.2

Allocation and Delegation of Compensation Committee Responsibilities

12

7.3

Actions of Fiduciaries

13

7.4

General Administrative Powers

13

7.5

Appointment of Professional Assistance

14

7.6

Discretionary Acts

14

7.7

Responsibility of Fiduciaries

14

7.8

Indemnity by Company

14

SECTION VIII AMENDMENT AND TERMINATION OF THE PLAN

15

SECTION IX VESTING

15

SECTION X STATUS OF EMPLOYMENT RELATIONS

15

SECTION XI RESTRICTIONS ON ASSIGNMENT

15

 

--------------------------------------------------------------------------------


 

SECTION

 

PAGE

 

 

 

SECTION XII APPLICABLE LAW

16

SECTION XIII INTERPRETATION OF THE PLAN

16

 

--------------------------------------------------------------------------------


 

KMG CHEMICALS, INC.

 

EXECUTIVE SEVERANCE PLAN

 

KMG CHEMICALS, INC. (the “Company”) has adopted this severance plan, effective
October 10, 2008 (the “Effective Date”), in accordance with the terms and
conditions contained herein.

 


SECTION I
BACKGROUND AND PURPOSE


 

The Plan is an “employee welfare benefit plan” under Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).  The Plan
supersedes any prior severance plans, programs or policies of the Company
covering Eligible Employees, both formal and informal.  Any Eligible Employee
who participates in this Plan shall not be entitled to any benefits under any
other severance policy, plan or practice of the Company or any predecessor
thereto.

 

Notwithstanding the foregoing, nothing in this Plan shall adversely affect the
rights an individual Eligible Employee may have to severance payments under any
written agreement executed by and between the Company and that Eligible Employee
(a “Severance Agreement”) or as required by applicable law; provided, however,
that if any Eligible Employee that is a party to a Severance Agreement suffers a
Qualifying Termination and is entitled to and is receiving the severance
benefits intended to be provided under his or her Severance Agreement or as
required by applicable law, such Eligible Employee shall not be entitled to
receive severance benefits pursuant to this Plan.

 

The Plan is designed to provide an Eligible Employee with severance pay and
benefits in the event that his or her employment is terminated by the Company.

 

All rights of Eligible Employees to benefits relating to this Plan shall be
governed by a Severance and Release Agreement (the “Release Form”), as
determined and provided by the Company in connection with an Eligible Employee’s
Qualifying Termination and the Plan.

 

If the terms of the Plan are inconsistent with other documents or other written
or verbal communications provided by the Company or its representatives with
respect to this severance program, the terms of the Plan shall govern.  The Plan
may not be amended or changed except in accordance with the provisions set forth
below.

 


SECTION II
DEFINITIONS


 

As used in the Plan:

 


2.1           “BASE SALARY” SHALL MEAN THE ELIGIBLE EMPLOYEE’S GROSS ANNUAL
SALARY OR WAGES BEFORE ANY DEDUCTIONS, EXCLUSIONS OR ANY DEFERRALS OR
CONTRIBUTIONS UNDER ANY COMPANY PLAN OR PROGRAM, BUT EXCLUDING OVERTIME,
BONUSES, INCENTIVE COMPENSATION, SHIFT AND LEAD PREMIUM PAYMENTS, EMPLOYEE
BENEFITS OR ANY OTHER FORM OF COMPENSATION, BEING RECEIVED BY AN ELIGIBLE

 

--------------------------------------------------------------------------------


 


EMPLOYEE IMMEDIATELY PRIOR TO EMPLOYMENT TERMINATION.  THE BASE SALARY FOR AN
ELIGIBLE EMPLOYEE PAID ON AN HOURLY BASIS SHALL BE THE INDIVIDUAL’S HOURLY PAY
RATE IN EFFECT IMMEDIATELY PRIOR TO THE SALE MULTIPLIED BY 40 HOURS PER WEEK AND
MULTIPLIED BY 52 WEEKS.


 


2.2           “CAUSE” SHALL MEAN:


 

(A)            THE WILLFUL BREACH OR HABITUAL NEGLECT OF ASSIGNED DUTIES RELATED
TO THE COMPANY, INCLUDING THE WILLFUL FAILURE TO COMPLY WITH COMPANY POLICIES;

 

(B)            CONVICTION (INCLUDING ANY PLEA OF NOLO CONTENDERE) OF THE
ELIGIBLE EMPLOYEE OF ANY FELONY OR CRIME INVOLVING DISHONESTY OR MORAL
TURPITUDE;

 

(C)            ANY ACT OF PERSONAL DISHONESTY KNOWINGLY TAKEN BY THE ELIGIBLE
EMPLOYEE IN CONNECTION WITH HIS RESPONSIBILITIES AS AN EMPLOYEE AND INTENDED TO
RESULT IN PERSONAL ENRICHMENT OF THE ELIGIBLE EMPLOYEE OR ANY OTHER PERSON;

 

(D)            BAD FAITH CONDUCT THAT IS MATERIALLY DETRIMENTAL TO THE COMPANY;

 

(E)            INABILITY OF THE ELIGIBLE EMPLOYEE TO PERFORM THE EMPLOYEE’S
DUTIES DUE TO ALCOHOL OR ILLEGAL DRUG USE;

 

(F)             THE ELIGIBLE EMPLOYEE’S FAILURE TO COMPLY WITH ANY LEGAL WRITTEN
DIRECTIVE OF THE BOARD OF DIRECTORS OF THE COMPANY;

 

(G)            ANY ACT OR OMISSION OF THE ELIGIBLE EMPLOYEE WHICH IS OF
SUBSTANTIAL DETRIMENT TO THE COMPANY BECAUSE OF THE ELIGIBLE EMPLOYEE’S
INTENTIONAL FAILURE TO COMPLY WITH ANY STATUTE, RULE OR REGULATION, EXCEPT ANY
ACT OR OMISSION BELIEVED BY THE ELIGIBLE EMPLOYEE IN GOOD FAITH TO HAVE BEEN IN
OR NOT OPPOSED TO THE BEST INTEREST OF THE COMPANY (WITHOUT INTENT OF THE
ELIGIBLE EMPLOYEE TO GAIN, DIRECTLY OR INDIRECTLY, A PROFIT TO WHICH THE
ELIGIBLE EMPLOYEE WAS NOT LEGALLY ENTITLED), AND EXCEPT THAT CAUSE SHALL NOT
MEAN BAD JUDGMENT OR NEGLIGENCE OTHER THAN HABITUAL NEGLECT OF DUTY; OR

 

(H)            ANY OTHER ACT OR FAILURE TO ACT OR OTHER CONDUCT WHICH IS
DEMONSTRABLY AND MATERIALLY INJURIOUS TO THE COMPANY, MONETARILY OR OTHERWISE.

 

For Eligible Employees who have been designated as having a Participation Level
of I or II, any determination of Cause shall be made by the Company’s Board of
Directors.  For Eligible Employees who have been designated as having a
Participation Level of III, any determination of Cause shall be made by the
Chief Executive Officer of the Company.

 


2.3           “CHANGE OF CONTROL” SHALL MEAN AN EVENT SET FORTH IN ANY OF THE
FOLLOWING PARAGRAPHS:


 

                (a)           any Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 50% or more of the combined
voting power of the Company’s then outstanding securities, excluding (i) any
Person who becomes such a Beneficial Owner in connection

 

2

--------------------------------------------------------------------------------


 

with a transaction described in clause (i) of paragraph (c) below, (ii) any
Person that, as of the Effective Date of the Plan, holds more than 50% of the
combined voting power of the Company’s then outstanding securities; or

 

(b)           the following individuals cease for any reason to constitute a
majority of the number of directors then serving:  individuals who, on the
Effective Date of this Plan, constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the Effective
Date of this Plan or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

(c)           there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation,
other than (i) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company (not including the securities Beneficially Owned by such Person
any securities acquired directly from the Company or its Affiliates other than
in connection with the acquisition by the Company or its Affiliates of a
business) representing 50% or more of the combined voting power of the Company’s
then outstanding securities; or

 

(d)           the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 

For purposes hereof:

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

3

--------------------------------------------------------------------------------


 

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 


2.4           “COMPANY” SHALL MEAN KMG CHEMICALS, INC. AND ITS CONSOLIDATED
SUBSIDIARIES.


 


2.5           “COMPARABLE OFFER OF EMPLOYMENT” SHALL MEAN AN OFFER OF EMPLOYMENT
MADE TO AN ELIGIBLE EMPLOYEE UPON A CHANGE OF CONTROL WHICH SATISFIES THE
FOLLOWING REQUIREMENTS:


 

(A)            THAT THE PROPOSED BASE SALARY AND TARGET INCENTIVE COMPENSATION
FOR THE ELIGIBLE EMPLOYEE AFTER A CHANGE OF CONTROL IS NOT MATERIALLY REDUCED
FROM THE BASE SALARY AND TARGET INCENTIVE COMPENSATION OF SUCH ELIGIBLE EMPLOYEE
PRIOR TO THE CHANGE OF CONTROL; PROVIDED, HOWEVER, THAT A CHANGE IN THE
COMPENSATION STRUCTURE OR COMPENSATION MIX (BETWEEN BASE SALARY AND INCENTIVE
COMPENSATION) TO BE PAID BY THE COMPANY, OR ANY SUCCESSOR TO THE COMPANY UPON A
CHANGE IN CONTROL IS EXPRESSLY PERMITTED AS LONG AS THE BASE SALARY AND THE
TARGET INCENTIVE COMPENSATION, TAKEN AS A WHOLE, IS NOT MATERIALLY REDUCED ;

 

(B)            THE ELIGIBLE EMPLOYEE DOES NOT INCUR A MATERIAL REDUCTION IN HIS
OR HER POSITION WITH THE COMPANY FROM THE POSITION THE ELIGIBLE EMPLOYEE HELD
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE CHANGE OF CONTROL;

 

(C)            THE ELIGIBLE EMPLOYEE DOES NOT INCUR A MATERIAL ADVERSE CHANGE IN
THE NATURE OR SCOPE OF THE AUTHORITIES, POWERS, FUNCTIONS, RESPONSIBILITIES OR
DUTIES ATTACHED TO THE POSITION OR POSITIONS WITH THE COMPANY WHICH THE ELIGIBLE
EMPLOYEE HELD IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE CHANGE OF CONTROL,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ELIGIBLE EMPLOYEE; AND

 

(D)            THE ELIGIBLE EMPLOYEE’S PRINCIPAL PLACE OF WORK HAS NOT CHANGED
TO ANY LOCATION THAT IS A MATERIAL DISTANCE (MORE THAN FIFTY (50) MILES) FROM
HIS OR HER PRINCIPAL PLACE OF WORK IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF
THE CHANGE OF CONTROL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE ELIGIBLE
EMPLOYEE.

 


2.6           “COMPENSATION COMMITTEE” SHALL MEAN THE COMPENSATION COMMITTEE OF
THE BOARD OF DIRECTORS OF THE COMPANY.  THE COMPENSATION COMMITTEE SHALL BE THE
“NAMED FIDUCIARY,” AS REFERRED TO IN SECTION 402(A) OF ERISA, WITH RESPECT TO
THE MANAGEMENT, OPERATION AND ADMINISTRATION OF THE PLAN.


 


2.7           “ELIGIBLE EMPLOYEE” SHALL MEAN A REGULAR, FULL-TIME EMPLOYEE OF
THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY WHO HAS BEEN DESIGNATED IN WRITING
BY THE COMPENSATION COMMITTEE AS A PARTICIPANT IN THIS PLAN.

 

4

--------------------------------------------------------------------------------


 


2.8           “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED FROM TIME TO TIME.  REFERENCES TO ANY SECTION OF ERISA SHALL
INCLUDE ANY SUCCESSOR PROVISION THERETO.


 


2.9           “EXCHANGE ACT” SHALL MEAN THE FEDERAL SECURITIES EXCHANGE ACT OF
1934, AS AMENDED FROM TIME TO TIME.


 


2.10         “GOOD REASON” SHALL MEAN ANY OF THE FOLLOWING EVENTS THAT OCCUR IN
CONNECTION WITH AN ELIGIBLE EMPLOYEE’S RESIGNATION:


 

(A)            THE ELIGIBLE EMPLOYEE, WITHOUT HIS OR HER CONSENT, INCURS A
DEMOTION IN HIS OR HER POSITION WITH THE COMPANY FROM THE POSITION THE ELIGIBLE
EMPLOYEE PREVIOUSLY HELD AND SUCH DEMOTION CONSTITUTES (X) A MATERIAL DIMINUTION
IN THE ELIGIBLE EMPLOYEE’S AUTHORITY, DUTIES, OR RESPONSIBILITIES; (Y) A
MATERIAL DIMINUTION IN THE BUDGET OVER WHICH THE ELIGIBLE EMPLOYEE RETAINS
AUTHORITY; OR (Z) A MATERIAL DIMINUTION IN THE AUTHORITY, DUTIES, OR
RESPONSIBILITIES OF THE SUPERVISOR TO WHOM THE ELIGIBLE EMPLOYEE IS REQUIRED TO
REPORT;

 

(B)            THE ELIGIBLE EMPLOYEE, WITHOUT HIS OR HER CONSENT, INCURS A
MATERIAL REDUCTION IN HIS OR HER BASE SALARY OR TARGET INCENTIVE COMPENSATION;
PROVIDED, HOWEVER, THAT A CHANGE IN THE COMPENSATION STRUCTURE OR COMPENSATION
MIX (BETWEEN BASE SALARY AND INCENTIVE COMPENSATION) IS EXPRESSLY PERMITTED (AND
SHALL NOT CONSTITUTE “GOOD REASON”) AS LONG AS THE BASE SALARY AND TARGET
INCENTIVE COMPENSATION, TAKEN AS A WHOLE, IS NOT MATERIALLY REDUCED;

 

(C)            THE ELIGIBLE EMPLOYEE INCURS A SIGNIFICANT ADVERSE CHANGE IN THE
NATURE OR SCOPE OF THE AUTHORITIES, POWERS, FUNCTIONS, RESPONSIBILITIES OR
DUTIES ATTACHED TO THE POSITION OR POSITIONS WITH THE COMPANY WHICH THE ELIGIBLE
EMPLOYEE PREVIOUSLY HELD, WITHOUT THE PRIOR WRITTEN CONSENT OF THE ELIGIBLE
EMPLOYEE, AND SUCH CHANGE CONSTITUTES (X) A MATERIAL DIMINUTION IN THE ELIGIBLE
EMPLOYEE’S AUTHORITY, DUTIES, OR RESPONSIBILITIES; (Y)  A MATERIAL DIMINUTION IN
THE BUDGET OVER WHICH THE ELIGIBLE EMPLOYEE RETAINS AUTHORITY; OR (Z) A MATERIAL
DIMINUTION IN THE AUTHORITY, DUTIES, OR RESPONSIBILITIES OF THE SUPERVISOR TO
WHOM THE ELIGIBLE EMPLOYEE IS REQUIRED TO REPORT; OR

 

(D)            THE ELIGIBLE EMPLOYEE’S PRINCIPAL PLACE OF WORK CHANGED TO ANY
LOCATION THAT IS A MATERIAL DISTANCE (MORE THAN FIFTY (50) MILES) FROM HIS OR
HER PRINCIPAL PLACE OF WORK, WITHOUT THE PRIOR WRITTEN CONSENT OF THE ELIGIBLE
EMPLOYEE.

 

Notwithstanding anything to the contrary contained herein, a Qualifying
Termination for “Good Reason” shall occur only if (i) the Eligible Employee
provides written notice to the Company of the occurrence of the event described
in this Section 2.11 that constitutes “Good Reason” within thirty (30) days of
the event’s initial existence, (ii) the Company fails to remedy the event within
thirty (30) days of its receipt of such notice, and (iii) the Eligible Employee
terminates his or her employment no later than sixty (60) days following the end
of such cure period.

 


2.11         “INTERNAL REVENUE CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME.  REFERENCES TO ANY SECTION OF THE INTERNAL
REVENUE CODE SHALL INCLUDE ANY SUCCESSOR PROVISION THERETO.

 

5

--------------------------------------------------------------------------------


 


2.12         “PARTICIPATION LEVEL” SHALL MEAN THE PARTICIPATION LEVEL OF I, II
OR III WHICH IS ASSIGNED TO AN ELIGIBLE EMPLOYEE BY THE COMPENSATION COMMITTEE.


 


2.13         “PLAN” SHALL MEAN THE KMG CHEMICALS, INC. EXECUTIVE SEVERANCE PLAN,
AS SET FORTH IN THIS DOCUMENT, AND AS HEREAFTER AMENDED.


 


2.14         “POOR PERFORMANCE” SHALL MEAN THE FAILURE OF AN ELIGIBLE EMPLOYEE
TO SUBSTANTIALLY PERFORM SUCH ELIGIBLE EMPLOYEE’S DUTIES AND RESPONSIBILITIES
WITH THE COMPANY (OTHER THAN ANY SUCH FAILURE RESULTING FROM INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS).  FOR ELIGIBLE EMPLOYEES WHO HAVE BEEN DESIGNATED AS
HAVING A PARTICIPATION LEVEL OF I OR II, ANY DETERMINATION BY THE COMPANY OF
POOR PERFORMANCE SHALL BE MADE BY THE COMPANY’S BOARD OF DIRECTORS.  FOR
ELIGIBLE EMPLOYEES WHO HAVE BEEN DESIGNATED AS HAVING A PARTICIPATION LEVEL OF
III, ANY DETERMINATION BY THE COMPANY OF POOR PERFORMANCE SHALL BE MADE BY THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY.  SOLELY FOR PURPOSES OF DETERMINING
SEVERANCE BENEFITS, NO TERMINATION WITHIN 30 DAYS PRIOR TO THE EFFECTIVE DATE OF
A CHANGE IN CONTROL, OR DURING THE TWO (2) YEAR PERIOD IMMEDIATELY FOLLOWING A
CHANGE IN CONTROL, SHALL BE DEEMED TO BE FOR POOR PERFORMANCE.


 


2.15         “QUALIFYING TERMINATION” SHALL MEAN A TERMINATION FROM THE COMPANY
WHICH RESULTS FROM EITHER (I) AN AFFIRMATIVE DISCHARGE FROM EMPLOYMENT BY THE
COMPANY, OTHER THAN A DISCHARGE FOR CAUSE OR POOR PERFORMANCE, OR (II) A
VOLUNTARY TERMINATION OF EMPLOYMENT FOR GOOD REASON.  AN ELIGIBLE EMPLOYEE SHALL
NOT BE DEEMED TO HAVE INCURRED A QUALIFYING TERMINATION BY REASON OF THE
TRANSFER OF THE ELIGIBLE EMPLOYEE’S EMPLOYMENT BETWEEN THE COMPANY AND ANY
SUBSIDIARY OR AMONG SUBSIDIARIES (OR AMONG ANY DEPARTMENT OR BUSINESS UNIT OF
THE COMPANY).  FOR ELIGIBLE EMPLOYEES WHO HAVE BEEN DESIGNATED AS HAVING A
PARTICIPATION LEVEL OF I OR II, THE COMPENSATION COMMITTEE SHALL DETERMINE
WHETHER AN ELIGIBLE EMPLOYEE’S TERMINATION FROM THE COMPANY CONSTITUTES A
“QUALIFYING TERMINATION.”  FOR ELIGIBLE EMPLOYEES WHO HAVE BEEN DESIGNATED AS
HAVING A PARTICIPATION LEVEL OF III, THE CHIEF EXECUTIVE OFFICER SHALL DETERMINE
WHETHER AN ELIGIBLE EMPLOYEE’S TERMINATION FROM THE COMPANY CONSTITUTES A
“QUALIFYING TERMINATION.”


 


2.16         “RELEASE FORM” SHALL MEAN A RELEASE AGREEMENT WHICH IS TO BE SIGNED
BY THE ELIGIBLE EMPLOYEE RELEASING ANY AND ALL CLAIMS AGAINST THE COMPANY AND
WHICH IS IN SUCH FORM AS APPROVED BY THE COMPANY.


 


2.17         “SEVERANCE BENEFITS” SHALL MEAN THE AMOUNT OF COMPENSATION PAID TO
AN ELIGIBLE EMPLOYEE WHO HAS A QUALIFYING TERMINATION, AS DESCRIBED IN
SECTION IV.


 

Wherever appropriate, words used in the Plan in the singular may mean the
plural, the plural may mean the singular, and the masculine may mean the
feminine.

 


SECTION III
ELIGIBILITY


 


3.1           ELIGIBILITY.  SUBJECT TO SECTIONS 3.2 AND 3.3 OF THIS PLAN, ANY
ELIGIBLE EMPLOYEE IS ELIGIBLE FOR SEVERANCE BENEFITS IN THE AMOUNT DESCRIBED IN
SECTION IV FOLLOWING HIS OR HER QUALIFYING TERMINATION.

 

6

--------------------------------------------------------------------------------


 


3.2           RELEASE FORM.  AN ELIGIBLE EMPLOYEE OTHERWISE ELIGIBLE TO RECEIVE
SEVERANCE BENEFITS UNDER THIS PLAN SHALL BE PAID SUCH SEVERANCE BENEFITS ONLY IF
THE ELIGIBLE EMPLOYEE EXECUTES AND DELIVERS THE APPROPRIATE RELEASE
FORM (SUBSTANTIALLY IN THE FORM OF EXHIBIT A-1 OR EXHIBIT A-2, AS THE CASE MAY
BE, ATTACHED HERETO) TO THE COMPANY, IN ACCORDANCE WITH THE INSTRUCTIONS AND ON
OR BEFORE THE DATE SPECIFIED ON THE RELEASE FORM OR ANY DOCUMENT ACCOMPANYING
THE RELEASE FORM, AND IN THE CASE OF AN ELIGIBLE EMPLOYEE AGE 40 OR OVER, DOES
NOT REVOKE THE RELEASE FORM WITHIN SEVEN (7)  DAYS OF EXECUTING THE RELEASE
FORM.


 


3.3           TERMINATION OF ELIGIBILITY FOR SEVERANCE BENEFITS.  AN ELIGIBLE
EMPLOYEE WILL CEASE TO BE ELIGIBLE TO RECEIVE SEVERANCE BENEFITS UNDER THIS PLAN
UPON THE EARLIER OF THE FOLLOWING:


 

(A)            THE ELIGIBLE EMPLOYEE’S DEATH OR PERMANENT DISABILITY, UNLESS IT
OCCURS AFTER THE DATE THE RELEASE FORM IS EXECUTED;

 

(B)            THE ELIGIBLE EMPLOYEE’S VOLUNTARY TERMINATION OF EMPLOYMENT FOR
ANY REASON OTHER THAN GOOD REASON;

 

(C)            THE ELIGIBLE EMPLOYEE’S DISCHARGE FOR CAUSE;

 

(D)            THE ELIGIBLE EMPLOYEE’S FAILURE TO EXECUTE AND DELIVER THE
RELEASE FORM BY THE DATE SPECIFIED ON THE RELEASE FORM, OR SUCH OTHER APPLICABLE
TIME PERIOD IF THE ELIGIBLE EMPLOYEE HAS MADE A CLAIM UNDER THE CLAIMS
PROCEDURES UNDER SECTION VI HEREIN; OR

 

(E)            UPON A CHANGE OF CONTROL, THE ELIGIBLE EMPLOYEE HAS REJECTED A
COMPARABLE OFFER OF EMPLOYMENT FROM ANY OTHER OPERATION OF THE COMPANY OR ANY OF
ITS AFFILIATE ORGANIZATIONS.

 

Notwithstanding anything herein to the contrary, the Company shall have the
right to cease all Severance Benefit payments and to recover payments previously
made to the Eligible Employee should the Eligible Employee at any time breach
the Eligible Employee’s undertakings under the terms of the Plan, the Release
Form executed by the Eligible Employee to obtain the Severance Benefits under
the Plan or the provisions of the Non-Disclosure, Non-Competition, and Work
Product Disclosure Agreement (or other comparable agreement) executed by the
Eligible Employee.

 


SECTION IV
SEVERANCE BENEFITS


 


4.1           GENERAL.  IF AN ELIGIBLE EMPLOYEE HAS A QUALIFYING TERMINATION,
THE ELIGIBLE EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING SEVERANCE BENEFITS IF
SUCH ELIGIBLE EMPLOYEE COMPLIES WITH THE REQUIREMENTS OF SECTION III. 
NOTWITHSTANDING THE FOREGOING, IF, PURSUANT TO ANY APPLICABLE LAW OR REGULATION,
THE ELIGIBLE EMPLOYEE IS ENTITLED TO SEVERANCE BENEFITS THAT EXCEED THOSE
DESCRIBED HEREIN, SUCH STATUTORY SEVERANCE BENEFITS SHALL BE PAID IN LIEU OF THE
SEVERANCE BENEFITS PAYABLE UNDER THE PLAN.

 

7

--------------------------------------------------------------------------------


 


4.2           SEVERANCE BENEFITS.  THE AMOUNT OF SEVERANCE BENEFITS THAT AN
ELIGIBLE EMPLOYEE IS PERMITTED TO RECEIVE UNDER THE TERMS OF THIS PLAN SHALL BE
DETERMINED BASED ON (I) THE PARTICIPATION LEVEL THAT THE ELIGIBLE EMPLOYEE HAS
BEEN ASSIGNED TO BY THE COMPENSATION COMMITTEE, (II) WHETHER THE ELIGIBLE
EMPLOYEE’S QUALIFYING TERMINATION OCCURRED WITHIN 30 DAYS PRIOR TO THE EFFECTIVE
DATE OF A CHANGE IN CONTROL, AND (III) WHETHER THE ELIGIBLE EMPLOYEE’S
EMPLOYMENT WAS TERMINATED FOR POOR PERFORMANCE.


 

(A)            FOR A QUALIFYING TERMINATION THAT OCCURS MORE THAN 30 DAYS PRIOR
TO THE EFFECTIVE DATE OF A CHANGE IN CONTROL, AN ELIGIBLE EMPLOYEE SHALL
RECEIVE:

 

(I)            PAYMENT OF ALL ACCRUED BUT UNPAID SALARY,

 

(II)           A PRORATED PORTION OF THE ELIGIBLE EMPLOYEE’S TARGET ANNUAL
SHORT-TERM INCENTIVE AWARD OR BONUS FOR THE FISCAL YEAR IN WHICH THE QUALIFYING
TERMINATION OCCURRED, WITH SUCH PRORATION TO BE BASED ON THE NUMBER OF DAYS IN
SUCH YEAR THAT THE ELIGIBLE EMPLOYEE WAS EMPLOYED, DIVIDED BY 365; AND

 

(III)          A LUMP SUM PAYMENT EQUAL TO THE LEVEL MULTIPLE DESIGNATED BELOW
TIMES THE ELIGIBLE EMPLOYEE’S BASE SALARY.  FOR PURPOSES OF THIS SUBSECTION, THE
FOLLOWING LEVEL MULTIPLES SHALL APPLY:

 

PARTICIPATION LEVEL

 

LEVEL MULTIPLE

 

 

 

I

 

 

2.0

 

 

 

 

II

 

 

1.5

 

 

 

 

III

 

 

1.0

 

(B)            FOR A QUALIFYING TERMINATION THAT OCCURS EITHER WITHIN 30 DAYS
PRIOR TO THE EFFECTIVE DATE OF A CHANGE IN CONTROL, OR DURING THE TWO (2) YEAR
PERIOD IMMEDIATELY FOLLOWING A CHANGE IN CONTROL, AN ELIGIBLE EMPLOYEE SHALL
RECEIVE:

 

(I)            PAYMENT OF ALL ACCRUED BUT UNPAID SALARY,

 

(II)           A PRORATED PORTION OF THE ELIGIBLE EMPLOYEE’S TARGET ANNUAL
SHORT-TERM INCENTIVE AWARD OR BONUS FOR THE FISCAL YEAR IN WHICH THE QUALIFYING
TERMINATION OCCURRED, WITH SUCH PRORATION TO BE BASED ON THE NUMBER OF DAYS IN
SUCH YEAR THAT THE ELIGIBLE EMPLOYEE WAS EMPLOYED, DIVIDED BY 365; AND

 

(III)          A LUMP SUM PAYMENT EQUAL TO THE LEVEL MULTIPLE DESIGNATED BELOW
TIMES THE SUM OF (A) THE ELIGIBLE EMPLOYEE’S BASE SALARY, PLUS (B) THE ELIGIBLE
EMPLOYEE’S TARGET ANNUAL SHORT-TERM INCENTIVE AWARD OR BONUS FOR THE FISCAL YEAR
IN WHICH THE QUALIFYING TERMINATION OCCURS (WHICH SHALL IN NO EVENT BE LOWER
THAN THE TARGET ANNUAL SHORT-TERM INCENTIVE AWARD OR BONUS FOR THE FISCAL YEAR
IN WHICH THE CHANGE OF CONTROL OCCURRED).  FOR PURPOSES OF THIS SUBSECTION, THE
FOLLOWING LEVEL MULTIPLES SHALL APPLY:

 

8

--------------------------------------------------------------------------------


 

PARTICIPATION LEVEL

 

LEVEL MULTIPLE

 

 

 

I

 

 

2.5

 

 

 

 

II

 

 

2.0

 

 

 

 

III

 

 

1.5

 

(C)            IF AN ELIGIBLE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY IS
TERMINATED FOR POOR PERFORMANCE MORE THAN 30 DAYS PRIOR TO THE EFFECTIVE DATE OF
A CHANGE IN CONTROL, AN ELIGIBLE EMPLOYEE SHALL RECEIVE:

 

(I)            PAYMENT OF ALL ACCRUED BUT UNPAID SALARY, AND

 

(II)           A LUMP SUM PAYMENT EQUAL TO THE LEVEL MULTIPLE DESIGNATED BELOW
TIMES THE ELIGIBLE EMPLOYEE’S BASE SALARY.  FOR PURPOSES OF THIS SUBSECTION, THE
FOLLOWING LEVEL MULTIPLES SHALL APPLY:

 

PARTICIPATION LEVEL

 

LEVEL MULTIPLE

 

 

 

I

 

 

1.0 

 

 

 

 

II

 

 

0.75

 

 

 

 

III

 

 

0.5 

 

(D)            SEVERANCE BENEFITS UNDER THIS SECTION 4.2 SHALL BE PAID IN THE
FORM OF A SINGLE LUMP SUM PAYMENT IN CASH TEN (10) DAYS FOLLOWING RECEIPT BY THE
COMPANY OF AN EXECUTED RELEASE FORM OR, WHERE APPLICABLE, FOLLOWING THE
EXPIRATION OF THE REVOCATION PERIOD PROVIDED FOR ON SUCH RELEASE FORM.  IF AN
ELIGIBLE EMPLOYEE FAILS TO RETURN AN EXECUTED RELEASE FORM TO THE COMPANY WITHIN
THIRTY (30) DAYS FOLLOWING HIS OR HER QUALIFYING TERMINATION, OR SUCH OTHER
APPLICABLE TIME PERIOD IF THE ELIGIBLE EMPLOYEE HAS MADE A CLAIM UNDER THE
CLAIMS PROCEDURES UNDER SECTION VI HEREIN, SUCH ELIGIBLE EMPLOYEE’S RIGHTS TO
SEVERANCE BENEFITS SHALL BE IMMEDIATELY FORFEITED AND HE OR SHE SHALL NOT BE
ENTITLED TO ANY PAYMENTS PURSUANT TO THIS PLAN.

 

(E)            IF AN ELIGIBLE EMPLOYEE DIES FOLLOWING EXECUTION OF THE RELEASE
FORM, BUT BEFORE RECEIVING ALL OR PART OF THE SEVERANCE PAY TO WHICH HE IS
ENTITLED, THE COMPANY SHALL PAY SUCH ELIGIBLE EMPLOYEE’S SEVERANCE PAY TO THE
ELIGIBLE EMPLOYEE’S ESTATE.

 


4.3           EQUITY COMPENSATION BENEFIT.


 

(A)            AN ELIGIBLE EMPLOYEE WHO INCURS A QUALIFYING TERMINATION MORE
THAN 30 DAYS PRIOR TO THE EFFECTIVE DATE OF A CHANGE OF CONTROL SHALL BE
PERMITTED TO EXERCISE ANY AND ALL OF HIS OR HER VESTED STOCK OPTIONS UNDER ANY
OF THE COMPANY’S EQUITY COMPENSATION PLANS FOR A PERIOD EQUAL TO THE LESSER OF
(I) TWENTY-FOUR (24) MONTHS AFTER THE DATE OF THE QUALIFYING TERMINATION, OR
(II) THE REMAINING EXERCISE PERIOD PROVIDED UNDER THE OPTION AGREEMENT AND/OR
EQUITY COMPENSATION PLAN.

 

(B)            UPON A CHANGE OF CONTROL, AN ELIGIBLE EMPLOYEE WHO INCURS A
QUALIFYING TERMINATION ON THE EFFECTIVE DATE OF A CHANGE OF CONTROL (OR WITHIN
30 DAYS PRIOR THERETO)

 

9

--------------------------------------------------------------------------------


 

SHALL HAVE ALL OF HIS OR HER STOCK OPTIONS, SHARES OF RESTRICTED STOCK AND OTHER
EQUITY COMPENSATION AWARDS BECOME FULLY VESTED AND IMMEDIATELY EXERCISABLE.

 

(C)            UPON A CHANGE OF CONTROL, AN ELIGIBLE EMPLOYEE WHOSE EMPLOYMENT
IS NOT SUBJECT TO A QUALIFYING TERMINATION UPON SUCH CHANGE OF CONTROL SHALL
HAVE ALL OF HIS OR HER STOCK OPTIONS, SHARES OF RESTRICTED STOCK AND OTHER
EQUITY COMPENSATION AWARDS BECOME FULLY VESTED AND IMMEDIATELY EXERCISABLE.

 

The provisions of this Section 4.3 shall not reduce or otherwise adversely
affect any benefits that an Eligible Employee may have under the terms of any of
the Company’s equity compensation plans, or any individual award agreement
issued to an Eligible Employee pursuant to any of such plans.

 


4.4           SECTION 409A.  NOTWITHSTANDING ANY PROVISION OF THIS PLAN, TO THE
EXTENT THAT ANY AMOUNT PAYABLE HEREUNDER IS CLASSIFIED AS “NONQUALIFIED DEFERRED
COMPENSATION” UNDER CODE SECTION 409A AND TREASURY REGULATION
SECTION 1.409A-1(B)(1) AND SUCH AMOUNT IS PAYABLE TO A “SPECIFIED EMPLOYEE” AS
DESCRIBED IN CODE SECTION 409A(A)(2)(B), THEN THE PAYMENT OF SUCH AMOUNT SHALL
BE DELAYED FOR SIX (6) MONTHS AND ONE DAY.


 


4.5           SECTION 280G.  IN THE EVENT THAT THE PAYMENTS AND OTHER BENEFITS
PROVIDED FOR IN THIS PLAN OR OTHERWISE PAYABLE TO AN ELIGIBLE EMPLOYEE
(I) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF CODE
SECTION 280G(B)(2), AND (II) BUT FOR THIS SECTION 4.5, WOULD BE SUBJECT TO THE
EXCISE TAX IMPOSED BY CODE SECTION 4999 (OR ANY CORRESPONDING PROVISIONS OF
STATE INCOME TAX LAW), THEN THE ELIGIBLE EMPLOYEE’S SEVERANCE BENEFITS HEREUNDER
SHALL BE EITHER:


 

(a)           delivered in full, or

 

(b)           delivered as to such lesser extent which would result in no
portion of such benefits being subject to excise tax under Code Section 4999,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Code Section 4999,
results in the receipt by the Eligible Employee on an after-tax basis, of the
greater amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Code Section 4999.  Any determination required
under this Section 4.5 shall be made in writing by the Company’s independent
public accountants (the “Accountants”), whose determination shall be conclusive
and binding upon the Executive and the Company for all purposes.  For purposes
of making the calculations required by this Section 4.5, the Accountants may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Code Sections 280G and 4999.  The Company and the Eligible Employee shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section.  The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 4.5.  In the event that
Subsection (a) above applies, then the Eligible Employee shall be responsible
for any excise taxes imposed with respect to such benefits.  In the event that
Subsection (b) above applies, then the amount payable under Section 4.2 shall be
reduced to the extent necessary to avoid imposition of such excise taxes.

 

10

--------------------------------------------------------------------------------


 


SECTION V
FUNDING


 

Funding for this Plan shall come solely from the general assets of the Company. 
All payments of Severance Pay shall be paid from the general assets of the
Company.  Neither the Company nor the Compensation Committee shall have any
obligation to establish a trust or fund for the payment of benefits under the
Plan or to insure any of the benefits under the Plan.  None of the officers,
members of the Board of Directors, or agents of the Company or the Compensation
Committee guarantees in any manner the payment of benefits hereunder.

 


SECTION VI
CLAIMS PROCEDURE


 


6.1           FILING AND INITIAL DETERMINATION OF CLAIM.  AN ELIGIBLE EMPLOYEE
OR HIS/HER DULY AUTHORIZED REPRESENTATIVE MAY FILE A CLAIM FOR A BENEFIT TO
WHICH THE CLAIMANT BELIEVES THAT HE OR SHE IS ENTITLED.  SUCH A CLAIM MUST BE IN
WRITING AND DELIVERED TO THE COMPENSATION COMMITTEE BY POSTAGE PREPAID CERTIFIED
MAIL.  WITHIN FIFTEEN (15) DAYS AFTER RECEIPT OF A CLAIM, THE COMPENSATION
COMMITTEE SHALL SEND TO THE CLAIMANT BY CERTIFIED MAIL, POSTAGE PREPAID, NOTICE
OF THE GRANTING OR DENYING, IN WHOLE OR IN PART, OF SUCH CLAIM, UNLESS SPECIAL
CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME FOR PROCESSING THE CLAIM.  IN NO
EVENT MAY THE EXTENSION EXCEED FIFTEEN (15) DAYS FROM THE END OF THE INITIAL
PERIOD.  IF SUCH EXTENSION IS NECESSARY, THE CLAIMANT WILL BE GIVEN A WRITTEN
NOTICE TO THIS EFFECT PRIOR TO THE EXPIRATION OF THE INITIAL FIFTEEN (15)-DAY
PERIOD.  THE EXTENSION NOTICE SHALL INDICATE THE SPECIAL CIRCUMSTANCES REQUIRING
AN EXTENSION OF TIME AND THE DATE BY WHICH THE PLAN EXPECTS TO RENDER THE
BENEFIT DETERMINATION.  THE COMPENSATION COMMITTEE SHALL HAVE FULL DISCRETION TO
DENY OR GRANT A CLAIM IN WHOLE OR IN PART.  IF NOTICE OF THE DENIAL OF A CLAIM
IS NOT FURNISHED IN ACCORDANCE WITH THIS SECTION 6.1, THE CLAIM SHALL BE DEEMED
DENIED AND THE CLAIMANT SHALL BE PERMITTED TO EXERCISE HIS/OR RIGHT TO REVIEW
PURSUANT TO SECTION 6.3.


 


6.2           DUTY OF COMPENSATION COMMITTEE UPON DENIAL OF CLAIM.  IF A CLAIM
FOR BENEFITS IS DENIED, THE COMPENSATION COMMITTEE SHALL PROVIDE TO THE CLAIMANT
WRITTEN NOTICE SETTING FORTH IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE
CLAIMANT:  (I) THE SPECIFIC REASON OR REASONS FOR THE DENIAL; (II) SPECIFIC
REFERENCE TO PERTINENT PLAN PROVISIONS ON WHICH THE DENIAL IS BASED; (III) A
DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY FOR THE CLAIMANT
TO PERFECT THE CLAIM AND AN EXPLANATION OF WHY SUCH MATERIAL IS NECESSARY; AND
(IV) A DESCRIPTION OF THE PLAN’S CLAIMS REVIEW PROCEDURE AND THE TIME LIMITS
APPLICABLE TO SUCH PROCEDURES, INCLUDING A STATEMENT OF THE CLAIMANT’S RIGHT TO
BRING A CIVIL ACTION UNDER SECTION 502(A) OF ERISA FOLLOWING A DENIAL OF THE
CLAIM ON REVIEW.


 


6.3           REQUEST FOR REVIEW OF CLAIM DENIAL.  IF AN ELIGIBLE EMPLOYEE
RECEIVES WRITTEN NOTIFICATION OF THE DENIAL IN WHOLE OR IN PART OF HIS/HER CLAIM
PURSUANT TO SECTION 6.1, WITHIN SIXTY (60) DAYS OF THE ELIGIBLE EMPLOYEE’S
RECEIPT OF CLAIM DENIAL OR THE DATE THE EMPLOYEE BECOMES AWARE THAT HE IS NOT
ELIGIBLE FOR BENEFITS UNDER THIS PLAN, IF THE CLAIMANT DISAGREES WITH SUCH
ACTION, THE CLAIMANT OR HIS/HER AUTHORIZED REPRESENTATIVE SHALL FILE A WRITTEN
REQUEST WITH THE COMPENSATION COMMITTEE THAT IT CONDUCT A FULL AND FAIR REVIEW
OF THE DENIAL OF THE CLAIM FOR BENEFITS.  IN CONNECTION WITH ANY REQUEST FOR A
REVIEW OF THE DENIAL OF A CLAIM FOR BENEFITS, THE CLAIMANT SHALL HAVE THE
OPPORTUNITY TO SUBMIT WRITTEN COMMENTS, DOCUMENTS, RECORDS, AND OTHER
INFORMATION RELATING TO THE CLAIM FOR BENEFITS.  THE COMPENSATION COMMITTEE
SHALL PROVIDE THE

 

11

--------------------------------------------------------------------------------


 


CLAIMANT, UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO, AND COPIES OF,
ALL DOCUMENTS, RECORDS, AND OTHER INFORMATION RELEVANT TO THE CLAIMANT’S CLAIM
FOR BENEFITS.  A DOCUMENT, RECORD, OR OTHER INFORMATION SHALL BE CONSIDERED
“RELEVANT” TO A CLAIM FOR BENEFITS IF THAT DOCUMENT, RECORD OR OTHER
INFORMATION:  (I) WAS RELIED UPON IN MAKING THE BENEFIT DETERMINATION; (II) WAS
SUBMITTED, CONSIDERED, OR GENERATED IN THE COURSE OF MAKING THE BENEFIT
DETERMINATION, WITHOUT REGARD TO WHETHER SUCH DOCUMENT, RECORD OR OTHER
INFORMATION WAS RELIED UPON IN MAKING THE BENEFIT DETERMINATION; OR
(III) DEMONSTRATES COMPLIANCE WITH THE ADMINISTRATIVE PROCESS AND SAFEGUARDS
REQUIRED BY ERISA IN MAKING THE BENEFIT DETERMINATION.  THE REVIEW OF A DENIAL
SHALL TAKE INTO ACCOUNT ALL COMMENTS, DOCUMENTS, RECORDS, AND OTHER INFORMATION
SUBMITTED BY THE CLAIMANT, WITHOUT REGARD TO WHETHER SUCH INFORMATION WAS
SUBMITTED OR CONSIDERED IN THE INITIAL BENEFIT DETERMINATION.


 


6.4           DECISION ON REVIEW OF DENIAL.  UPON RECEIPT OF THE REQUEST FOR
REVIEW, THE COMPENSATION COMMITTEE SHALL REVIEW THE CLAIM AND SHALL DELIVER TO
THE CLAIMANT A WRITTEN DECISION ON THE CLAIM FOR BENEFITS WITHIN SIXTY (60) DAYS
AFTER THE RECEIPT OF THE AFORESAID REQUEST FOR REVIEW, EXCEPT THAT IF THERE ARE
SPECIAL CIRCUMSTANCES (SUCH AS THE NEED TO HOLD A HEARING, IF NECESSARY) THAT
REQUIRE AN EXTENSION OF TIME FOR PROCESSING, THE AFORESAID SIXTY (60) DAY PERIOD
SHALL BE EXTENDED TO ONE HUNDRED TWENTY (120) DAYS AND THE CLAIMANT WILL BE
GIVEN WRITTEN NOTICE OF THE EXTENSION PRIOR TO THE EXPIRATION OF THE INITIAL
60-DAY PERIOD.  IN NO EVENT SHALL SUCH EXTENSION EXCEED A PERIOD OF SIXTY (60)
DAYS FROM THE END OF THE INITIAL 60-DAY PERIOD.  THE EXTENSION NOTICE SHALL
INDICATE THE SPECIAL CIRCUMSTANCES REQUIRING AN EXTENSION OF TIME AND THE DATE
BY WHICH THE PLAN EXPECTS TO RENDER THE DETERMINATION ON REVIEW.


 

The Compensation Committee’s decision shall be written in a manner calculated to
be understood by the claimant.  Any notice of a denial on review shall include
(i) the specific reason or reasons for the denial on review; (ii) reference to
the specific plan provisions on which the denial is based; (iii) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of all documents, records, and other
information relevant to the claimant’s claim for benefits; and (iv) a statement
of the claimant’s right to bring an action under Section 502(a) of ERISA.  If
notice of the decision on the review is not furnished in accordance with this
Section 6.4, the claim shall be deemed denied and the Compensation Committee
will have no further duty to review such claim.

 


SECTION VII
ADMINISTRATION OF THE PLAN


 


7.1           RESPONSIBILITIES.  THE COMPENSATION COMMITTEE SHALL BE THE
“ADMINISTRATOR” (AS DEFINED IN SECTION 3(16)(A) OF ERISA) OF THE PLAN, AND SHALL
BE RESPONSIBLE FOR ALL OBLIGATIONS UNDER THE INTERNAL REVENUE CODE AND ERISA AND
ALL OTHER OBLIGATIONS REQUIRED OR PERMITTED TO BE PERFORMED BY THE COMPENSATION
COMMITTEE AND NOT OTHERWISE DELEGATED PURSUANT TO THE PLAN.  THE COMPENSATION
COMMITTEE SHALL BE THE DESIGNATED AGENT FOR SERVICE OF LEGAL PROCESS.


 


7.2           ALLOCATION AND DELEGATION OF COMPENSATION COMMITTEE
RESPONSIBILITIES.  THE COMPENSATION COMMITTEE MAY APPOINT SUCH ASSISTANTS OR
REPRESENTATIVES AS IT DEEMS NECESSARY FOR THE EFFECTIVE EXERCISE OF ITS DUTIES
IN ADMINISTERING THE PLAN AND MAY DELEGATE TO SUCH ASSISTANTS AND
REPRESENTATIVES ANY POWERS AND DUTIES, BOTH MINISTERIAL AND DISCRETIONARY, AS IT
DEEMS EXPEDIENT OR APPROPRIATE.  THE COMPENSATION COMMITTEE ALSO MAY DESIGNATE
ANY PERSON, FIRM OR CORPORATION TO CARRY OUT ANY OF THE OTHER RESPONSIBILITIES
OF THE COMPENSATION COMMITTEE

 

12

--------------------------------------------------------------------------------


 


UNDER THE PLAN.  ANY SUCH ALLOCATION OR DESIGNATION SHALL BE MADE PURSUANT TO A
WRITTEN INSTRUMENT EXECUTED BY THE COMPENSATION COMMITTEE.


 


7.3           ACTIONS OF FIDUCIARIES.  THE COMPENSATION COMMITTEE MAY AUTHORIZE
OR APPROVE ANY ACTION BY WRITTEN INSTRUMENT SIGNED BY A PERSON DULY AUTHORIZED
TO ACT ON BEHALF OF THE COMPENSATION COMMITTEE.  ANY WRITTEN MEMORANDUM SIGNED
BY ANY SUCH DULY AUTHORIZED PERSON OR BY ANY OTHER PERSON DULY AUTHORIZED BY THE
COMPENSATION COMMITTEE TO ACT IN RESPECT OF THE SUBJECT MATTER OF THE
MEMORANDUM, SHALL HAVE THE SAME FORCE AND EFFECT AS A FORMAL RESOLUTION ADOPTED
BY THE COMPENSATION COMMITTEE.  ALL ACTS AND DETERMINATIONS WITH RESPECT TO THE
ADMINISTRATION OF THE PLAN MADE BY THE COMPENSATION COMMITTEE AND ANY ASSISTANTS
OR REPRESENTATIVES APPOINTED BY IT SHALL BE DULY RECORDED BY THE COMPENSATION
COMMITTEE OR BY THE ASSISTANT OR REPRESENTATIVE APPOINTED BY IT TO KEEP SUCH
RECORDS.  ALL RECORDS, TOGETHER WITH SUCH OTHER DOCUMENTS AS MAY BE NECESSARY
FOR THE ADMINISTRATION OF THE PLAN, SHALL BE PRESERVED IN THE CUSTODY OF THE
COMPENSATION COMMITTEE OR THE ASSISTANTS OR REPRESENTATIVES APPOINTED BY IT.


 


7.4           GENERAL ADMINISTRATIVE POWERS.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, THE COMPENSATION COMMITTEE IS AUTHORIZED TO TAKE SUCH ACTIONS AS MAY BE
NECESSARY TO CARRY OUT THE PROVISIONS AND PURPOSES OF THE PLAN AND SHALL HAVE
THE AUTHORITY TO CONTROL AND MANAGE THE OPERATION AND ADMINISTRATION OF THE
PLAN.  IN ORDER TO EFFECTUATE THE PURPOSES OF THE PLAN, THE COMPENSATION
COMMITTEE SHALL HAVE THE DISCRETIONARY AUTHORITY AND POWER TO CONSTRUE AND
INTERPRET THE PLAN, TO SUPPLY ANY OMISSIONS THEREIN, TO RECONCILE AND CORRECT
ANY ERRORS OR INCONSISTENCIES, TO DECIDE ANY QUESTIONS IN THE ADMINISTRATION AND
APPLICATION OF THE PLAN, AND TO MAKE EQUITABLE ADJUSTMENTS FOR ANY MISTAKES OR
ERRORS MADE IN THE ADMINISTRATION OF THE PLAN.  ALL SUCH ACTIONS OR
DETERMINATIONS MADE IN GOOD FAITH BY THE COMPENSATION COMMITTEE, AND THE
APPLICATION OF RULES AND REGULATIONS TO A PARTICULAR CASE OR ISSUE BY THE
COMPENSATION COMMITTEE SHALL, SUBJECT TO THE CLAIMS PROCEDURES SET FORTH IN
SECTION VI HEREOF, BE FINAL, BINDING AND CONCLUSIVE ON ALL PERSONS EVER
INTERESTED HEREUNDER.  IN CONSTRUING THE PLAN AND IN EXERCISING ITS POWER UNDER
PROVISIONS REQUIRING THE COMPENSATION COMMITTEE’S APPROVAL, THE COMPENSATION
COMMITTEE SHALL ATTEMPT TO ASCERTAIN THE PURPOSE OF THE PROVISIONS IN QUESTION
AND WHEN SUCH PURPOSE IS KNOWN OR REASONABLY ASCERTAINABLE, SUCH PURPOSE SHALL
BE GIVEN EFFECT TO THE EXTENT FEASIBLE.  IN THE DISCHARGE OF THIS DISCRETIONARY
AUTHORITY THE COMPENSATION COMMITTEE SHALL HAVE ALL NECESSARY POWERS AND DUTIES,
INCLUDING BUT NOT LIMITED TO THE FOLLOWING:


 

(A)            TO REQUIRE ANY PERSON TO FURNISH SUCH INFORMATION AS IS
REASONABLY NECESSARY OR APPROPRIATE FOR ADMINISTRATION OF THE PLAN AS A
CONDITION TO RECEIVING BENEFITS UNDER THE PLAN;

 

(B)            TO MAKE SUCH RULES AND REGULATIONS AND PRESCRIBE THE USE OF SUCH
FORMS AS HE SHALL DEEM NECESSARY FOR THE EFFICIENT ADMINISTRATION OF THE PLAN;

 

(C)            TO ESTABLISH OR CAUSE TO BE ESTABLISHED SUCH PROCEDURES,
PROTOCOLS AND GUIDELINES AS HE SHALL DEEM NECESSARY TO INTERPRET THE TERMS AND
CONDITIONS OF THE PLAN;

 

(D)            TO DECIDE ON QUESTIONS CONCERNING ELIGIBILITY AND EMPLOYMENT
TERMINATION IN ACCORDANCE WITH THE TERMS OF THE PLAN;

 

13

--------------------------------------------------------------------------------


 

(e)           to determine the amount of benefits payable to an Eligible
Employee, in accordance with the Plan, and to provide a full and fair review to
any Eligible Employee whose claim for benefits has been denied in whole or in
part; and

 

(f)            to designate other persons to carry out any duty or power which
would otherwise be a fiduciary responsibility of the Compensation Committee,
under the terms of the Plan.

 

7.5           Appointment of Professional Assistance.  The Compensation
Committee may engage accountants, attorneys and such other personnel as it deems
necessary or advisable.  The functions of any such persons engaged by the
Compensation Committee shall be limited to the specific services and duties for
which they are engaged, and such persons shall have no other duties, obligations
or responsibilities under the Plan.  Unless otherwise specifically so delegated,
such persons shall exercise no discretionary authority or discretionary control
respecting the management of the Plan.

 

7.6           Discretionary Acts.  Any discretionary actions of the Compensation
Committee with respect to the administration of the Plan shall be made in a
manner which does not discriminate in favor of stockholders, officers and highly
compensated employees.

 

7.7           Responsibility of Fiduciaries.  The Compensation Committee and its
assistants and representatives shall be free from all liability for their acts
and conduct in the administration of the Plan except for acts of gross
negligence, fraud or willful misconduct; provided, however, that the foregoing
shall not relieve any of them from any responsibility or liability for any
responsibility, obligation or duty that they may have pursuant to ERISA.

 

7.8           Indemnity by Company.  In the event and to the extent not insured
against by any insurance company pursuant to provisions of any applicable
insurance policy, the Company shall indemnify and hold harmless the Compensation
Committee and its assistants and representatives from any and all claims,
demands, suits or proceedings in connection with the Plan that may be brought by
the Company’s employees or their legal representatives, or by any other person,
corporation, entity, government or agency thereof, including any amounts paid in
settlement, with the approval of the Compensation Committee, and any and all
other losses, damages, interest, expenses, including counsel fees approved by
the Compensation Committee, and penalties, including any penalties imposed by
the Secretary of Labor pursuant to Section 502(l) of ERISA relating to any
breaches of fiduciary responsibility under Part 4 of Title I of ERISA, arising
from any action or failure to act, except where the same is judicially
determined to be due to gross negligence, fraud, or willful misconduct of such
individual in connection with the Plan.

 

The indemnification contained in this Section shall apply regardless of whether
the event causing the liability arises in whole or in part from the negligence
(other than judicially determined gross negligence) or other fault on the part
of the individual, specifically including breaches of fiduciary responsibility
under ERISA.

 

14

--------------------------------------------------------------------------------


 


SECTION VIII


AMENDMENT AND TERMINATION OF THE PLAN


 

The Plan, and any part thereof, is subject to amendment, waiver, individual
adjustment or termination by the Compensation Committee at any time and from
time to time, for any reason; provided, however, that, without an Eligible
Employee’s written consent, no such amendment, waiver, adjustment or termination
shall decrease or otherwise adversely affect (i) the rights or entitlements
under the Plan possessed by an Eligible Employee, whether prior to or after the
Qualifying Termination of such Eligible Employee, or (ii) the benefits under the
Plan to which an Eligible Employee is then entitled or with respect to which
such Eligible Employee may become entitled upon a Qualifying Termination.  If
not sooner terminated, this Plan shall terminate when all liabilities provided
for hereunder have been fully discharged.

 

Any amendment to this Plan shall be effectuated by a written instrument signed
by the Compensation Committee and shall be incorporated into the Plan document. 
Any amendment or restatement may be made retroactive if, in the judgment of the
Compensation Committee, such retroactivity is necessary or advisable for any
reason.  Notwithstanding the above, this Plan may not be terminated or amended
within two (2) years following a Change in Control.

 


SECTION IX


VESTING


 

No Eligible Employee shall have a vested right to any benefit under this Plan
prior to the time a determination is made by the Compensation Committee that the
particular Eligible Employee is entitled to receive benefits under the Plan.

 


SECTION X


STATUS OF EMPLOYMENT RELATIONS


 

The adoption and maintenance of the Plan shall not be deemed to constitute a
contract between any Company and its employees or to be consideration for, or an
inducement or condition of, the employment of any person.  Nothing herein
contained shall be deemed: (i) to give to any employee the right to be retained
in the employ of the Company; (ii) to affect the right of the Company to
discipline or discharge any employee at any time; (iii) to give the Company the
right to require any employee to remain in its employ; or (iv) to affect any
employee’s right to terminate his employment at any time.

 


SECTION XI


RESTRICTIONS ON ASSIGNMENT


 

The benefits provided hereunder are not subject in any manner to the debts or
other obligations of the persons to whom they are payable.  The interest of an
Eligible Employee may not be sold, transferred, assigned or encumbered in any
manner, either voluntarily or involuntarily, and any attempt so to anticipate,
alienate, sell, transfer, assign, pledge, encumber, or charge the same shall be
null and void.

 

15

--------------------------------------------------------------------------------


 


SECTION XII


APPLICABLE LAW


 

To the extent not preempted by ERISA, the Plan shall be construed, regulated,
interpreted and administered under and in accordance with the laws of the State
of Texas.

 


SECTION XIII


INTERPRETATION OF THE PLAN


 

It is the intention of the Company that the Plan shall comply with the Internal
Revenue Code, and the regulations thereunder, the requirements of ERISA and the
corresponding provisions of any subsequent laws; the provisions of the Plan
shall be construed to effectuate such intention.

 

IN WITNESS WHEREOF, KMG Chemicals, Inc. has caused the Plan to be signed by its
duly authorized officer on this 10th day of October, 2008.

 

 

 

 

KMG CHEMICALS, INC.

 

 

 

 

 

By:

/s/ J. Neal Butler

 

 

Name:

J. Neal Butler

 

 

Title:

President and CEO

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A - 1

 

Release Forms

 

SEVERANCE AND RELEASE AGREEMENT FOR EMPLOYEES 40 AND OVER

 

This Severance and Release Agreement (“Agreement”) is by and between
                           (“Employee”) and KMG Chemicals, Inc. (“Employer”).

 

1.             Termination of Employment; Unpaid Wage and Benefits.  Employee
acknowledges that his/her employment is terminated effective
                      , 200    .  Employee acknowledges that all wages, unused
but accrued vacation pay or other paid time off owing to Employee under
Employer’s policies, and unpaid expense reimbursements due to Employee (if any)
have been paid to Employee or will be paid to Employee within six days of the
date of termination.  Any expense reimbursements which have not been submitted
yet, should be submitted within 5 days of termination and will be paid within 10
business days after submission.

 

2.             Severance.  In exchange for Employee’s promises in this Agreement
and pursuant to Employer’s Executive Severance Plan, Employer will provide the
severance payment to Employee in the sum of $                       (the
“Severance”), less applicable withholdings, the receipt and sufficiency of which
is hereby acknowledged, to be paid within 5 business days after the expiration
of the revocation period discussed in paragraph 4 below.  Employee understands
and acknowledges that the Severance from Employer stated above is only made
available to him/her in exchange for his/her promises made in this Agreement and
is not otherwise due to Employee under the Executive Severance Plan or
otherwise.  Employee understands that he/she is responsible for the payment of
all taxes due because of the Severance.

 

3.             Release of all Claims.  In consideration for the Severance from
Employer stated above, Employee voluntarily and knowingly waives, releases, and
discharges the Employer, its parent, predecessor, successor, subsidiary, and
affiliate companies, and all of their employees, officers, directors, owners,
agents and assigns from all claims, liabilities, demands, and causes of action,
known or unknown, fixed or contingent, which Employee may have or claim to have
against any of them as a result of Employee’s employment and/or termination from
employment and/or as a result of any other matter arising through the date of
Employee’s signature on this Agreement.  Employee agrees not to file a lawsuit
to assert any such released claims and Employee agrees not to accept any
monetary damages or other personal relief (including legal or equitable relief)
in connection with any administrative claim or lawsuit filed by any person or
entity.

 

This waiver, release and discharge includes, but is not limited to: (1) claims
arising under federal, state, or local laws regarding employment or prohibiting
employment discrimination such as, without limitation, Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, the Age Discrimination in Employment Act,
the Older Workers’ Benefit Protection Act, the National Labor Relations Act,
Section 1981 of the Civil Rights Act of 1866, the Americans with Disabilities
Act, the Fair Labor Standards Act, the Family and Medical Leave Act (FMLA),
Chapters 21, 61 and 451 of the Texas Labor Code, the Sarbanes Oxley Act of 2002,
the Comprehensive Omnibus Budget Reconciliation act of 1985 (COBRA), and the
Worker Adjustment and Retraining Notification (WARN) Act, (2) claims for breach
of oral or written express or implied contract or promissory estoppel or quantum
meruit, (3) claims for personal injury, harm, or other damages (whether
intentional or unintentional and whether occurring on the job or not, including,
without limitation, negligence, defamation, misrepresentation, fraud,
intentional infliction of emotional distress, assault, battery, invasion of
privacy, and other such claims), (4) claims growing out of any legal
restrictions on the Employer’s right to terminate its employees including any
claims based on

 

17

--------------------------------------------------------------------------------


 

any violation of public policy or retaliation for filing a workers’ compensation
claim, (5) claims for workers compensation, wages or any other compensation
other than any pending workers’ compensation benefits claim, or (6) claims for
benefits including, without limitation, those arising under the Employee
Retirement Income Security Act.

 

Nothing in this Section 3 shall be construed to restrict or prevent Employee
from filing a charge or claim with the Equal Employment Opportunity Commission
(“EEOC”)or any other state or federal administrative agency or from
participating in an investigation conducted by such administrative agency. 
However, Employee understands and recognizes that even if a charge is filed by
Employee or on Employee’s behalf with an administrative agency, Employee will
not be entitled to any damages relating to any event which occurred prior to
Employee’s execution of this Agreement.

 

4.             Release of Age Discrimination Claims.  In addition, Employee
acknowledges that this Agreement is written in a manner calculated to be
understood by Employee and that Employee in fact understands the terms,
conditions and effect of this Agreement.  This Agreement refers to rights or
claims arising under the Age Discrimination in Employment Act and Older Workers’
Benefit Protection Act.  This Agreement does not impose any condition precedent,
any penalty, or any other limitation adversely affecting the Employee’s right to
file a charge or complaint, including a challenge to the validity of this
Agreement, with the EEOC, or to participate in any investigation or proceeding
conducted by the EEOC.

 

Employee further agrees and acknowledges the following:

 

·      Employee does not waive rights or claims that may arise after the date
this Agreement is executed;

 

·      Employee waives rights or claims only in exchange for consideration in
addition to anything of value to which Employee is already entitled;

 

·      Employee is hereby advised in writing to consult with an attorney prior
to executing the Agreement;

 

·      Employee acknowledges that he/she had reasonable and sufficient time to
consult with an attorney prior to executing this Agreement, and has either done
so or has freely chosen not to do so;

 

·      Employee acknowledges that Employer provided him/her with Annex I as an
attachment to this Agreement;

 

·      Annex I informs the Employee in writing in a manner calculated to be
understood by the Employee, as to all employees considered for termination and
offer of severance, all eligibility factors by which employees were selected for
termination and offer of severance, any time limits applicable to the
termination and offer of severance, the job titles and ages of all employees
selected for termination and offer of severance, and the ages of all employees
considered, but not selected for termination and offer of severance;

 

·      Employee has forty-five (45) days in which to consider this Agreement and
Annex I to this Agreement before accepting, but need not take that long if the
Employee does not wish to (and Employee acknowledges that any decision to sign
this Agreement prior to the expiration of the 45 day period was knowing and
voluntary and not because of Employer’s fraud, misrepresentation or a threat to
withdraw or alter the offer);

 

·      this Agreement allows a period of seven (7) days following execution of
the Agreement in which Employee may revoke this Agreement;

 

·      this Agreement shall not become effective or enforceable until the seven
(7) day revocation period has expired; and,

 

·      Employee fully understands all of the terms of this waiver agreement and
knowingly and voluntarily enters into this Agreement.

 

18

--------------------------------------------------------------------------------


 

Employee has been given this Agreement to consider on                   ,
200     and any notice of acceptance or revocation should be made by Employee by
hand delivery, mail, fax or email to
                                             [insert name, address, fax and
email].  Nothing in Section 3 shall be construed to restrict or prevent Employee
from filing a charge or complaint, including a challenge to the validity of this
Agreement, with the EEOC or from participating in an investigation or proceeding
conducted by the EEOC.  However, Employee understands and recognizes that even
if a charge is filed by Employee or on Employee’s behalf with an administrative
agency, Employee will not be entitled to any damages relating to any event which
occurred prior to Employee’s execution of this Agreement.

 

5.             No Admission.  Employee understands this Agreement is not and
shall not be deemed or construed to be an admission by Employer of any
wrongdoing of any kind or of any breach of any contract, law, obligation,
policy, or procedure of any kind or nature.

 

6.             Entire Agreement.  Employee has carefully read and fully
understands all of the terms of this Agreement.  Employee agrees that this
Agreement sets forth the entire agreement between the Employer and Employee
regarding all issues except that it does not replace existing agreements (if
any) regarding confidentiality, non-disclosure or non-solicitation obligations.

 

7.             Representations; Modifications; Severability.  Employee
acknowledges that Employee has not relied upon any representations or
statements, written or oral, not set forth in this Agreement.  This Agreement
cannot be modified except in writing and signed by both parties.  If any part of
this Agreement is found to be unenforceable by a court of competent
jurisdiction, then such unenforceable portion will be severed from and shall
have no effect upon the remaining portions of the Agreement.

 

8.             Applicable Law.  This Agreement shall be governed by and
interpreted under the laws of the State of Texas without regard to conflict of
laws.  The parties agree that any dispute concerning this Agreement shall be
brought only in a court of competent jurisdiction in Harris County, Houston,
Texas unless applicable law requires the filing in another forum.

 

[Rest of Page Intentionally Left Blank]

 

19

--------------------------------------------------------------------------------


 

9.             Employee and Employer.  The benefits and obligations of this
Agreement apply not only to the Employer and Employee, but also, respectively,
to the Employer’s parent, predecessor, successor, subsidiary, and affiliate
companies, and all of their employees, officers, directors, owners, agents and
assigns, and the Employee’s children, spouse, family, heirs, executors, legal
representatives, and/or successors or assigns and any claims they may have
regarding Employee’s employment with Employer.  Employee represents and warrants
that Employee has full power, authority, and capacity to make the commitments
contained in this Agreement and that Employee has not assigned or transferred
all or any portion of any claim released by this Agreement.

 

AGREED AND ACCEPTED on this           day of                     , 200    .

 

I have read, and understand, and voluntarily agree to enter into, the Agreement
set forth above.

 

 

 

 

 

 

 

Employee Signature & Printed Name

 

AGREED AND ACCEPTED on this         day of                 , 200    .

 

 

 

KMG Chemicals, Inc.

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Printed Title:

 

 

Annex I

[Please consult your attorney about the information to be disclosed in Annex I]

 

This Annex I includes information relevant to the employment termination program
of which your termination is a part.  Annex I includes information regarding:

 

(a) Any class, unit, or group of individuals covered by such program, any
eligibility factors for such program, and any time limits applicable to such
program; and

 

(b) the job titles and ages of all individuals eligible or selected for the
program, and the ages of all individuals in the same job classification or
organizational unit who are not eligible or selected for the program.

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A - 2

 

SEVERANCE AND RELEASE AGREEMENT FOR EMPLOYEES UNDER 40

 

This Severance and Release Agreement (“Agreement”) is by and between
                           (“Employee”) and KMG Chemicals, Inc. (“Employer”).

 

1.             Termination of Employment; Unpaid Wage and Benefits.  Employee
acknowledges that his/her employment is terminated effective
                      , 200    .  Employee acknowledges that all wages, unused
but accrued vacation pay or other paid time off owing to Employee under
Employer’s policies, and unpaid expense reimbursements due to Employee (if any)
have been paid to Employee or will be paid to Employee within six days of the
date of termination.  Any expense reimbursements which have not been submitted
yet, should be submitted within 5 days of termination and will be paid within 10
business days after submission.

 

2.             Severance.  In exchange for Employee’s promises in this Agreement
and pursuant to Employer’s Executive Severance Plan, Employer will provide the
severance payment to Employee in the sum of $                       (the
“Severance”), less applicable withholdings, the receipt and sufficiency of which
is hereby acknowledged, to be paid within 5 business days after Employee signs
this Agreement.  Employee understands and acknowledges that the Severance from
Employer stated above is only made available to him/her in exchange for his/her
promises made in this Agreement and is not otherwise due to Employee under the
Executive Severance Plan or otherwise.  Employee understands that he/she is
responsible for the payment of all taxes due because of the Severance.

 

3.             Release of all Claims.  In consideration for the Severance from
Employer stated above, Employee voluntarily and knowingly waives, releases, and
discharges the Employer, its parent, predecessor, successor, subsidiary, and
affiliate companies, and all of their employees, officers, directors, owners,
agents and assigns from all claims, liabilities, demands, and causes of action,
known or unknown, fixed or contingent, which Employee may have or claim to have
against any of them as a result of Employee’s employment and/or termination from
employment and/or as a result of any other matter arising through the date of
Employee’s signature on this Agreement.  Employee agrees not to file a lawsuit
to assert any such released claims and Employee agrees not to accept any
monetary damages or other personal relief (including legal or equitable relief)
in connection with any administrative claim or lawsuit filed by any person or
entity.

 

This waiver, release and discharge includes, but is not limited to: (1) claims
arising under federal, state, or local laws regarding employment or prohibiting
employment discrimination such as, without limitation, Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, the Age Discrimination in Employment Act,
the Older Workers’ Benefit Protection Act, the National Labor Relations Act,
Section 1981 of the Civil Rights Act of 1866, the Americans with Disabilities
Act, the Fair Labor Standards Act, the Family and Medical Leave Act (FMLA),
Chapters 21, 61 and 451 of the Texas Labor Code and, the Sarbanes Oxley Act of
2002, Comprehensive Omnibus Budget Reconciliation act of 1985 (COBRA), the
Worker Adjustment and Retraining Notification (WARN) Act, (2) claims for breach
of oral or written express or implied contract or promissory estoppel or quantum
meruit, (3) claims for personal injury, harm, or other damages (whether
intentional or unintentional and whether occurring on the job or not, including,
without limitation, negligence, defamation, misrepresentation, fraud,
intentional infliction of emotional distress, assault, battery, invasion of
privacy, and other such claims), (4) claims growing out of any legal
restrictions on the Employer’s right to terminate its employees including any
claims based on any violation of public policy or retaliation for filing a
workers’ compensation claim, (5) claims for workers compensation, wages or any
other compensation other than any pending workers’ compensation

 

21

--------------------------------------------------------------------------------


 

benefits claim, or (6) claims for benefits including, without limitation, those
arising under the Employee Retirement Income Security Act.

 

Nothing in this Section 3 shall be construed to restrict or prevent Employee
from filing a charge or claim with the Equal Employment Opportunity Commission
or any other state or federal administrative agency or from participating in an
investigation conducted by such administrative agency.  However, Employee
understands and recognizes that even if a charge is filed by Employee or on
Employee’s behalf with an administrative agency, Employee will not be entitled
to any damages relating to any event which occurred prior to Employee’s
execution of this Agreement.

 

4.             No Admission.  Employee understands this Agreement is not and
shall not be deemed or construed to be an admission by Employer of any
wrongdoing of any kind or of any breach of any contract, law, obligation,
policy, or procedure of any kind or nature.

 

5.             Entire Agreement.  Employee has carefully read and fully
understands all of the terms of this Agreement.  Employee agrees that this
Agreement sets forth the entire agreement between the Employer and Employee
regarding all issues except that it does not replace existing agreements (if
any) regarding confidentiality, non-disclosure or non-solicitation obligations.

 

6.             Representations; Modifications; Severability.  Employee
acknowledges that Employee has not relied upon any representations or
statements, written or oral, not set forth in this Agreement.  This Agreement
cannot be modified except in writing and signed by both parties.  If any part of
this Agreement is found to be unenforceable by a court of competent
jurisdiction, then such unenforceable portion will be severed from and shall
have no effect upon the remaining portions of the Agreement.

 

7.             Applicable Law.  This Agreement shall be governed by and
interpreted under the laws of the State of Texas without regard to Conflict of
Laws.  The parties agree that any dispute concerning this Agreement shall be
brought only in a court of competent jurisdiction in Harris County, Houston,
Texas unless applicable law requires the filing in another forum.

 

8.             Employee and Employer.  The benefits and obligations of this
Agreement apply not only to the Employer and Employee, but also, respectively,
to the Employer’s parent, predecessor, successor, subsidiary, and affiliate
companies, and all of their employees, officers, directors, owners, agents and
assigns, and the Employee’s children, spouse, family, heirs, executors, legal
representatives, and/or successors or assigns and any claims they may have
regarding Employee’s employment with Employer.  Employee represents and warrants
that Employee has full power, authority, and capacity to make the commitments
contained in this Agreement and that Employee has not assigned or transferred
all or any portion of any claim released by this Agreement.

 

AGREED AND ACCEPTED on this           day of                     , 200    .

 

I have read, and understand, and voluntarily agree to enter into, the Agreement
set forth above.

 

 

 

 

 

 

 

Employee Signature & Printed Name

 

AGREED AND ACCEPTED on this         day of                 , 200    .

 

 

 

KMG Chemicals, Inc.

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Printed Title:

 

 

22

--------------------------------------------------------------------------------